UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1229


JEROME WANT,

                    Plaintiff - Appellant,

             v.

STEVEN MARK FREI, Attorney; SICKLES, FREI & MIMS,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Leonie M. Brinkema, District Judge. (1:16-cv-00660-LMB-IDD)


Submitted: April 20, 2017                                         Decided: April 25, 2017


Before WILKINSON, NIEMEYER, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jerome Want, Appellant Pro Se. Laurie Kirkland, BLANKINGSHIP & KEITH, PC,
Fairfax, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Jerome Want appeals the district court’s orders in this diversity action granting

summary judgment for Appellees and declining to issue subpoenas. We have reviewed the

record and find no reversible error. Accordingly, we affirm for the reasons stated by the

district court. Want v. Frei, No. 1:16-cv-00660-LMB-IDD (E.D. Va. Nov. 2, 2016; Jan.

23, 2017). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.



                                                                            AFFIRMED




                                           2